TYSON, J.
— If we accept (without deciding) as correct the insistence laid in appellant’s brief that section 186 of Article VIII of the Constitution of 1901 is void because repugnant to the 14th and 15th amendments of the Constitution of the United States, then the defendants were wholly without authority to register the plaintiff as a voter and their refusal to do so cannot be made the predicate for a recovery of damages against them.
On the other hand, if that section is the source of their authority, the jurisdiction is expressly conferred *166by it upon tlie defendants as a board of registrars to determine the qualifications of plaintiff as an elector and of his right to register as a voter. For their judicial determination that plaintiff did not possess the requisite qualifications of an elector, and their judicial act of refusing to register him predicated upon that determination, they are not liable in this action. — 17 Am. & Eng. Ency. Law (2d ed.), pp. 727, 728 and notes.
Affirmed.